Case 1:21-cv-01902-BMC Document 7 Filed 04/15/21 Page 1 of 6 PageID #: 34




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ___________________________________

    GREGORY CARBAJAL CASAS,                     )
                                                )
                           Plaintiff,           )
                                                )
           v.                                   )       Civil Action No.: 1:21-cv-1902
                                                )
    RUDOLPH BREWER, JR. and                     )       DEFENDANTS’ ANSWER AND
    VIRGINIA TRANSPORTATION,                    )       AFFIRMATIVE DEFENSES
    CORP.                                       )

                      Defendants.
   ___________________________________


          Defendants, Rudolph Brewer, Jr. (“Brewer”) and Virginia Transportation Corp.

   (Virginia”)(collectively referred to herein at times as “Defendants”), by way of Answer to

   Plaintiff’s Complaint and Affirmative Defenses, hereby state as follows:

          1.      Defendants deny knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 1 of the Complaint and leaves Plaintiff to its proofs.

          2.      Admit.

          3.      Deny. Virginia is a Rhode Island corporation with a Rhode Island principal

   place of business.

          3. [sic] Deny. Virginia is a Rhode Island corporation with a Rhode Island principal

   place of business.

          4.      Deny. The allegation is ambiguous and not subject to an Answer. Nevertheless,

   for the purposes of this Answer, Virginia admits it does business in the State of New York.
Case 1:21-cv-01902-BMC Document 7 Filed 04/15/21 Page 2 of 6 PageID #: 35




          5.      The allegation is ambiguous and not subject to an Answer. Nevertheless, for

   the purposes of this Answer, Virginia admits it does business in the State of New York.

          6.      Admit.

          7.      Admit.

          8.      Admit.

          9.      Admit.

          10.     Admit.

          11.     Admit.

          12.     Admit.

          13.     Admit.

          14.     Admit.

          15.     Defendants deny the assertion inasmuch as it sets forth a legal conclusion and

   not a factual allegation. In addition, the allegation is vague and not subject to an Answer. As

   such, the Defendants deny the assertion made by Plaintiff in paragraph 15 of the Complaint.

          16.     Defendants deny the assertion inasmuch as it sets forth a legal conclusion and

   not a factual allegation. In addition, the allegation is vague and not subject to an Answer. As

   such, the Defendants deny the assertion made by Plaintiff in paragraph 16 of the Complaint.

          17.     Admit.

          18.     Admit.

          19.     Admit.

          20.     Admit.
Case 1:21-cv-01902-BMC Document 7 Filed 04/15/21 Page 3 of 6 PageID #: 36




          21.     Defendants deny the assertion inasmuch as it sets forth a legal conclusion and

   not a factual allegation. In addition, the allegation is vague and not subject to an Answer. As

   such, the Defendants deny the assertion made by Plaintiff in paragraph 21 of the Complaint.

          22.     Defendants deny the assertion inasmuch as it sets forth a legal conclusion and

   not a factual allegation. In addition, the allegation is vague and not subject to an Answer. As

   such, the Defendants deny the assertion made by Plaintiff in paragraph 22 of the Complaint.

          23.     Admit.

          24.     Admit.

          25.     Admit.

          26.     Deny.

          27.     Deny.

          28.     Deny.

          29.     Deny.

          30.     Defendants deny the assertion inasmuch as it sets forth a legal conclusion and

   not a factual allegation. In addition, the allegation is vague and not subject to an Answer. As

   such, the Defendants deny the assertion made by Plaintiff in paragraph 30 of the Complaint.

          31.     Defendants deny the assertion inasmuch as it sets forth a legal conclusion and

   not a factual allegation. In addition, the allegation is vague and not subject to an Answer. As

   such, the Defendants deny the assertion made by Plaintiff in paragraph 31 of the Complaint.

          WHEREFORE, Defendants, and each of them, demand Plaintiff’s Complaint be

   dismissed with prejudice and that Defendants, and each of them, be awarded fees and costs

   and any and all other such remedies and relief as the Court may deem just and proper.
Case 1:21-cv-01902-BMC Document 7 Filed 04/15/21 Page 4 of 6 PageID #: 37




                                        SEPARATE DEFENSES

                                    FIRST SEPARATE DEFENSE

          Plaintiff is guilty of comparative negligence, Defendants, and each of them, were free

   from negligence and Plaintiff was the cause or a substantial factor in the cause of the accident

   alleged.

                                  SECOND SEPARATE DEFENSE

          Plaintiff assumed the risk of his actions.

                                      THIRD SEPARATE DEFENSE

          Plaintiff’s damages, if any, were paid by a collateral source.

                                  FOURTH SEPARATE DEFENSE

          Plaintiff failed to mitigate damages.

                                    FIFTH SEPARATE DEFENSE

          Plaintiff’s injuries, if any, were pre-existing.

                                    SIXTH SEPARATE DEFENSE

          Plaintiff failed to make proper observations and/or negligently operated his vehicle in

   such a way as to cause or contribute to the accident as alleged.

                                  SEVENTH SEPARATE DEFENSE

          The complaint is time barred.

                                EIGHTH SEPARATE DEFENSE

          Service of process was not properly effectuated.

                                    NINTH SEPARATE DEFENSE

          Plaintiff’s claims are barred in whole or in part by the Laches, Waiver, Equity, Accord

   and Satisfaction, Estoppel and/or the Collateral Estoppel.
Case 1:21-cv-01902-BMC Document 7 Filed 04/15/21 Page 5 of 6 PageID #: 38




                                TENTH SEPARATE DEFENSE

          Neither Defendant was the actual or proximate cause of the damages as alleged in the

   Complaint.

                               ELEVENTH SEPARATE DEFENSE

          Neither Defendant owed a duty to Plaintiff and/or breached a duty owed to Plaintiff.

                               TWELFTH SEPARATE DEFENSE

          The damages as alleged were not caused by either Defendant and/or were caused by

   Plaintiff and/or a third-party over whom neither Defendants had no control nor a right of

   control.

                              THIRTEENTH SEPARATE DEFENSE

          The damages as alleged were caused by Plaintiff’s failure to make proper observations

   and/or were caused by an open and obvious condition and/or exposed himself to a known open

   and obvious hazard.

                              FOURTEENTH SEPARATE DEFENSE

          Defendants and each of them, plead and assert all defenses pursuant to applicable

   statute pursuant to the motor vehicle laws of the State of New York.

                              FIFTEENTH SEPARATE DEFENSE

          Any and all actions of Defendant Brewer were taken under the course and scope of his

   employment with Defendant Virginia and therefore Defendant Brewer must be dismissed from

   the case with prejudice.
Case 1:21-cv-01902-BMC Document 7 Filed 04/15/21 Page 6 of 6 PageID #: 39




          WHEREFORE, Defendants, and each of them, demand Plaintiff’s Complaint be

   dismissed with prejudice and that Defendants, and each of them, be awarded fees and costs

   and any and all other such remedies and relief as the Court may deem just and proper.


   Dated: Woodcliff Lake, NJ
          April 15, 2021
                                                Respectfully submitted,

                                                _ S/ William D. Bierman____________
                                                William D. Bierman, Esq.

                                                _ S/ Thomas C. Martin ____________
                                                Thomas C. Martin, Esq.

                                                tmartin@pricemeese.com
                                                PRICE, MEESE,
                                                SHULMAN & D’ARMINIO, P.C.
                                                50 Tice Boulevard, Suite 380
                                                Woodcliff Lake, New Jersey 07677
                                                (T) 201-391-3737 : (F) 201-391-9360
                                                Attorneys for Defendants, Virginia
                                                Transportation, Corp. and Rudolph Brewer, Jr.

                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the above and foregoing has been filed and served via
   CM/ECF and/or via United States mail, postage prepaid, as applicable, this 15th day of April,
   2021, upon:

   Joseph Campisi, Esq.
   Schwartz Goldstone Campisi & Kates, LLP
   90 Broad Street
   Suite 403
   New York, New York 10004
   Attorneys for Plaintiff


                                                S/ Thomas C. Martin
                                                Thomas C. Martin, Esq.


   Dated: Woodcliff Lake, NJ
          April 15, 2021
